Wagner, Judge,
delivered the opinion of the court.
These two cases were submitted together, and both involve the same questions.
The actions were originally instituted against the defendant for bringing Texas cattle into this State, contrary to the provisions of the statute, in consequence of which plaintiffs’ cattle became diseased, and sick, and died. In the court below plaintiffs had judgment, and the defendant appealed. The defendant makes but one point upon this appeal, and that is, that the law of this State, under which the actions were brought, is unconstitutional. This precise and identical question was examined and passed upon in this court, in the case of Wilson vs. St. Joseph & Council Bluffs R. R. Co. (60 Mo., 184), where it was held that the law now brought in *478question was valid. That case is decisive of, and determines these.
Judgment of affirmance will therefore be entered in both cases. All the other judges concur, except Judge Tories, who is absent.